DETAILED ACTION
This office action response the amendment application on 07/19/2021.
Claims 1-12 are cancelled. 
Claims 13-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: While claim 24 is new, it has new limitations have been added, therefore, claim 24 is independent or distinct from the invention originally compare as other independent claim 13 and as well as claim 23.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions 
Group I. Claims 13-23 are directed to an automated wireless system that requires a control node, field level device, it has an issuing a control communication. Because of the issue and/or managing inserting time delay, and monitoring the time delay that curing the issue of control communication, and comparing expected time verses the communication time period to manage the issue. Finally, determine the 
Group II.	Claim 24 is directed to a method that requires a wireless system that requires a control node, and field level device. However, the method monitoring an execution time of a control loop performed on a repetitive basis of the control node and the field level device, and their having a control-loop execution time. In general, the control loop mechanism has consists of all the physical components and control functions necessary to automatically adjust the value of a measured process variable to equal the value of a desired set-point. Finally, adjusting intentional delays inserted into the control loop to regulate the execution time of the control loop according to a target execution time. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Group I.	Claims 13-23, drawn to a system, classified in H04W56/0045; G05B19/4186.
Group II.	Claim 24, drawn to a method, classified in H02J50/12; H02J50/80
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment  
This office action is in response to the amendment filed on July 19, 2021. Claims 13-23 have been amended. Claim 24 is added new. Claims 13-24 are currently pending and have been considered below. 
Response to Arguments
Applicant’s arguments with respect to claims 13, and 23 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over HOLZAEPFEL et al. (U.S. Patent Application Publication No. 2011/0016362), (“Holzaepfel”, hereinafter), in view of Hosek et al. (U.S. Patent Application Publication No. 2011/0118855), (“Hosek”, hereinafter).
As per Claim 13, Holzaepfel discloses a method for use in an automated wireless system ([see, network 10, [0051-0052], and Fig. 1) comprising a device configured to act as a control node [see, programmable logic controller, [0053-0054], and Fig. 1) and at least one field level device ([see, a number of sensor devices 14, 16, 18 and actuator devices 2, [0051-0052], and Fig. 1), wherein the method comprises: 
issuing a control communication ([see, The time out interval issue occur in the communication, [0059], and Fig. 2); 
inserting at least one time delay to the control communication ([see, allow minor delay time in the communication, [0059-0060], and Fig. 2); 
noting the communication time for the control communication ([see, monitor the delay time of the messages on the basis of time outs, [0038], and Fig. 2); 
comparing the communication time to an expected time for the control communication ([see, compares the delay time estimated on the basis of the time period 64 with a threshold value 66, [0061], and Fig. 2); and
Holzaepfel doesn’t appear explicitly disclose: determining if any of the at least one time delay should be adapted, and if so, adapting at least that time delay.
However, Hosek discloses determining if any of the at least one time delay should be adapted, and if so, adapting at least that time delay ([see, wherein the synchronization delays in a control system, determining a delay between a network 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Hosek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Hosek. The motivation for doing so would have been to provide determining a delay results improve the accurate and synchronized control of precision robots with a desirable combination of performance, flexibility, and scalability of the exited system (Hosek, ¶ [0002]).
As per Claim 14, Holzaepfel and Hosek disclose the method of claim 13, and Holzaepfel further discloses further comprising determining if a system parameter of the automated wireless system should be changed and/or adapted, and if so, changing and/or adapting the parameter ([see, determine If the estimated delay time exceeds the threshold value 66, adapting the parameter, such as no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).   
 As per Claim 18, Holzaepfel and Hosek disclose the method of claim 13, and Holzaepfel further discloses wherein at least one of the at least one of time delay is inserted by the field device ([see, allow minor delay time in the communication, [0059-0060], and Fig. 2).  
As per Claim 19, Holzaepfel and Hosek disclose the method of claim 13, and Holzaepfel further discloses wherein at least one of the at least one of time delay is 
As per Claim 21, Holzaepfel and Hosek disclose the method of claim 13, and Holzaepfel further discloses wherein the method further comprises adapting the at least one time delay in proportion to the difference between the communication time for the control communication and the expected time for the control communication ([see, determine If the estimated delay time exceeds the threshold value 66, no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).   
As per Claim 22, Holzaepfel and Hosek disclose the method of claim 13, and Holzaepfel further discloses wherein the method further comprises adapting the at least one time delay in proportion to the quota of the time delay and the difference between the communication time for the control communication and the expected time for the control communication ([see, time out is a time interval within which the message receiver 52 expects to receive a current transmitted message disclosed, [0059-0061], and Fig. 2).   
As per Claim 23, Holzaepfel discloses a device comprising a processor arrangement and a wireless interface ([see, network 10 arrangement wirelessly, [0051-0052], and Fig. 1), 
wherein said processor arrangement is configured to act as a control node by: 
	issuing a control communication to which at least one time delay is inserted; noting the communication time for the control communication ([see, The time out interval issue occur in the communication that allow minor delay time in the communication, [0059], and Fig. 2); 

comparing the communication time for the control communication to an expected time for the control communication ([see, compares the delay time estimated on the basis of the time period 64 with a threshold value 66, [0061], and Fig. 2); and 
Holzaepfel doesn’t appear explicitly disclose: determining if any of the at least one time delay should be adapted, and if so, adapting at least that time delay.
However, Hosek discloses determining if any of the at least one time delay should be adapted, and if so, adapting at least that time delay ([see, wherein the synchronization delays in a control system, determining a delay between a network node issuing a message and a network node receiving the message, and using the determined delay to adjust trajectory data for the receiving node, [0027, 0263-0266], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Hosek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Hosek. The motivation for doing so would have been to provide determining a delay results improve the accurate and synchronized control of precision robots with a desirable combination of performance, flexibility, and scalability of the exited system (Hosek, ¶ [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holzaepfel, in view of Hosek, and further in view of Lu et al. (U.S. Patent Application Publication No. 2004/0143370), (“Lu”, hereinafter).
As per Claim 15, Holzaepfel discloses the method of claim 13, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if the automated wireless system should be shut down, and if so, shutting down the automated wireless system.    
However, Lu discloses further comprising determining if the automated wireless system should be shut down, and if so, shutting down the automated wireless system  ([see, when the system received the PLC for the purpose of disabling the power and thereby shutting down the system, [0026], and Fig. 1]). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Lu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Lu. The motivation for doing so would have been to provide a valve control system results improving throughput the aperture of the processing chamber (Lu, ¶ [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holzaepfel, in view of Hosek, and further in view of Heath et al. (U.S. Patent Application Publication No. 2012/0079851), (“Heath”, hereinafter).
As per Claims 16, Holzaepfel discloses the method of claim 13, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if a-the automated wireless system should be shut down based on a value of at least one of the at least one time delay.  
However, Heath discloses further comprising determining if a-the automated wireless system should be shut down based on a value of at least one of the at least one time delay ([see, If electric liquid level control 133 remains activated after the time delay, the problem of a high level can be detected and would thus be considered a major malfunction, thereby causing the unit to automatically shut down, [0043], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Heath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Heath. The motivation for doing so would have been to provide utilizes the closing dump valve results allowing the full capacity of the compressor to be utilized to rapidly reduce the pressure in the flash separator and a gas expansion vessel (Heath, ¶ [0036]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holzaepfel, in view of Hosek, and in view of in view of Lu, and further in view of Heath et al. (U.S. Patent Application Publication No. 2012/0079851), (“Heath”, hereinafter).
As per Claim 17, Holzaepfel and Lu discloses the method of claim 15, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if the automated wireless system should be shut down based on a rate of change of at least one of the at least one time delay.  
However, Heath discloses further comprising determining if the automated wireless system should be shut down based on a rate of change of at least one of the at least one time delay ([see, If electric liquid level control 133 remains activated after the time delay, the problem of a high level can be detected and would thus be considered a major malfunction, thereby causing the unit to automatically shut down, [0043], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Heath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Heath. The motivation for doing so would have been to provide utilizes the closing dump valve results allowing the full capacity of the compressor to be utilized to rapidly reduce the pressure in the flash separator and a gas expansion vessel (Heath, ¶ [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holzaepfel, in view of Hosek, and further in view of Gemmeke et al. (U.S. Patent Application Publication No. 2013/0300463), (“Gemmeke”, hereinafter).
As per Claim 20, Holzaepfel discloses the method of claim 13, and Holzaepfel doesn’t appear explicitly disclose: wherein the method further comprises, if the communication time for the control communication is lower than the expected time for the control communication, adjusting the time delay to a higher value, and if the communication time for the control communication is higher than the expected time for the control communication, adjusting the time delay to a lower value.
However, Gemmeke discloses wherein the method further comprises, if the communication time for the control communication is lower than the expected time for the control communication ([see, e.g., if there is any increase in the signaling rate below the threshold TH, [0036-0037], and Fig. 2a-b]), adjusting the time delay to a higher value ([see, e.g., adjusting the operating frequency is increased, [0036-0037], and Fig. 2a-b]); 
if the communication time for the control communication is higher than the expected time for the control communication ([see, e.g., if there is any increase in the signaling rate above the threshold TH, means the critical timing events exceeds the threshold [0036-0037], and Fig. 2a-b]), adjusting the time delay to a lower value ([see, e.g., adjusting the operating frequency reduced, [0036-0037], and Fig. 2a-b]).
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Gemmeke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Gemmeke. The motivation for doing so would have been to provide reliable technique of detecting threshold of the signaling rate results improving timing critical paths that preventing functional failures in a digital design (Gemmeke, ¶ [0011-0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        /PARTH PATEL/Primary Examiner, Art Unit 2468